Citation Nr: 1758332	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-33 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Jeffrey S. Nowak, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1963 to June 1965, as well as other periods of active duty for training (ADCUTRA) and inactive duty for training (INACDUTRA) from 1978 through 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer (DRO) in a March 2014 hearing; following a remand in July 2015 in order to schedule a hearing before the Board, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in October 2016.


FINDINGS OF FACT

The Veteran's current heart disability did not manifest during his period of active duty and was not caused or aggravated during a period of active duty for training in the National Guard.  


CONCLUSION OF LAW

The criteria for establishing service connection for a heart disorder have not all been met.  38 U.S.C. §§ 1110, 1111, 1131, 1153, 1154, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

On appeal, particularly in his hearings, the Veteran has asserted that he had rheumatic fever as a child, which led to him missing a lot of school and subsequently having an enlarged heart and other heart disorders since his childhood.  He submitted grade school attendance sheets in support of this assertion, as well as lay statements from his brother, niece, and friend attesting to the fact that he has had a heart disorder since childhood.  

Moreover, the Veteran has asserted that his pre-existing heart disorder was aggravated by his military service, particularly his periods of ACDTURA and INACDUTRA service in the National Guard from 1978 through 1997.  The Veteran further asserted, particularly in his October 2016 Board hearing, that his National Guard service required physical exertion that his civilian job-as a supervisor at an alarm company-did not require.  Thus, in essence, the Veteran contends that the physical exertion during his National Guard periods of service caused his heart disorder to worsen, and thus, service connection should be awarded on that basis.  

Significantly, during his October 2016 hearing, the Veteran denied having any heart problems or heart attacks during any period of ACDUTRA or INACDUTRA, although he did state that he had shortness of breath and other symptoms during his periods of service and he attributed to a worsening heart condition.  Finally, the Veteran asserted during his October 2016 hearing that he repeatedly denied having any symptomatology during his periodic examinations in the National Guard because he enjoyed his time in the military and he was afraid that if he reported any medical issues with his heart he would not be permitted to continue in the National Guard.  

In support of the above, the Veteran has submitted several lay statements from his fellow servicemembers in the National Guard that document that he suffered from shortness of breath and other symptoms during his periods of National Guard service.  

In particular, J.D.M. indicated in a January 2017 statement that, as the commanding officer of the unit, he was aware that the Veteran had a heart condition and that such required constant monitoring, although it was not cause for immediate discharge.  He further indicated that the Veteran and the unit had to perform physical tasks in biological suits for most of the day, which "took its toll on everyone especially" the Veteran.  J.D.M. further indicated that they eventually had to assign the Veteran to a supervisory position in order to minimize his physical stress, although he still had to perform stressful assignments.  J.D.M. concluded that he "personally believe[d] that [the Veteran's service] contributed greatly to his heart condition."

W.J.C., a member of the Veteran's National Guard unit, indicated in a December 2011 statement that upon entrance into service the Veteran's heart condition was considered minor and he was accepted into the National Guard.  He indicated that his and the Veteran's physical examinations always coincided and during the examinations the Veteran's heart condition "seemed to be getting worse and was something that required follow-up."  W.J.C., however, indicated that he was not a doctor.  Nevertheless, W.J.C. stated that he was 

well aware over the years that [the Veteran's] heart condition was deteriorating.  It became more and more difficult for him to perform his work.  He became short of breath and often had to stop working to rest.  He could not do the heavy lifting, prolonged standing, kneeling and other strenuous activities, other team members were required to help him finish his work.  During our chemical warfare training, [the Veteran] could not work in the chemical suits and gas masks for long periods of time, which we were required to do.  I personally witnessed his almost passing out, becoming so out of breath he could not continue the training.  In my opinion his heart condition was exasperated by his working in all the different elements and conditions we were exposed to over 19 years.  

Another fellow member of the Veteran's National Guard unit, M.T.W. indicated that he also "became aware of [the Veteran's] heart condition" and witnessed the decline in his health; he also noted that the Veteran became more and more short of breath over the years, and could not carry equipment or do the other duties that he had previously been able to do.  M.T.W. noted that the Veteran often had to stop and rest to catch his breath; he also mentioned that the Veteran had a difficult time working in the chemical gear and "almost passed out a couple of times due to severe shortness of breath due to his declining heart condition."  M.T.W. noted that the Veteran's heart condition was well-documented within the unit, and that "when the time came when he could no longer perform his duties due to his heart condition, [the Veteran] retired.  In my opinion, the reason for [the Veteran's] retirement was due directly to his continuing decline in health and his inability to perform his duties."

Turning to the other evidence of record, the Veteran's service treatment records document that in April 1963, the Veteran's heart was noted as normal on enlistment into active service; his heart was also normal on separation from service in his March 1965 separation examination.  The intervening active duty service treatment records are void of any complaints of, treatment for, or diagnosis of any heart disorders or symptomatology.  

After discharge from active duty service, the first evidence of any heart disorder in the record is in September 1975, at which time the Veteran was seen by a private hospital for a history of chest pains for three months, on and off, that was unrelated to exercise.  After a cardiac catheterization, the Veteran was diagnosed with cardiomyopathy, left ventricular dysfunction, and a left bundle branch block.  

The Veteran underwent an enlistment examination for the National Guard in October 1978, at which time his heart was noted as normal; in fact, the Veteran denied any significant medical or surgical history at that time.  The Board reflects that the Veteran's heart problems were not noted at enlistment into the National Guard.  

The Veteran continued to deny any shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, or heart trouble, in his November 1979 report of medical history.  The examiner at that time noted the Veteran's history of chest pains and cardiac catheterization in September 1975, which revealed mild cardiomyopathy with a left bundle branch block.  The examiner noted that the Veteran had no problems since then; the examination at that time additionally noted that the Veteran's heart was normal on examination in November 1979.  

In a September 1979 letter from the Veteran's private physician, Dr. R.L.S., associated with the Veteran's service records, it was noted that the Veteran had a left bundle branch block and mild cardiomyopathy following a cardiac catheterization in 1975.  He noted that the Veteran had no significant change in his cardiac status since that time; he specifically indicated that the Veteran's mild cardiomyopathy was unchanged over the last 4 years.  

In June 1980, the Veteran underwent an electrocardiogram (EKG), which noted a left bundle branch block and left axis deviation; a correlation with old EKG's was requested.  The Veteran, however, denied any illness or injury since his last examination in December 1980 and October 1981 reports of medical history and he was noted to have passed examination at that time.  

The Veteran underwent another EKG in August 1983, which again indicated a left bundle branch block that was unchanged from previous records.  On the report of medical history at that time, the Veteran again denied any shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, or heart trouble; the examiner noted that the Veteran was stable and that he had no current cardiac problems since his catheterization in 1975 resulting in diagnoses of left bundle branch block and mild cardiomyopathy.  His heart was noted abnormal on examination at that time, revealing an S4 gallop; the examiner, however, noted that this was a stable problem.  

The Veteran continued to deny having any cardiac problems in January 1983, May 1985, and April 1986 medical certificates.  In a March 1986 treatment record, the Veteran's cardiomyopathy was noted as stable.  

The Veteran denied any shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, or heart trouble in a February 1987 report of medical history; the examiner noted no interval change.  A May 1987 EKG showed no change since the last testing; a May 1987 periodic examination noted that the Veteran's heart was normal.  A June 1988 EKG also showed no significant change since the June 1980 test.  The Veteran denied any shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart in the report of medical history at that time, although he did report having heart trouble; the Veteran indicated that he had a cardiac catheterization in 1975 at that time, although no notation of any problems at that time was noted by the examiner.  In fact, the Veteran's June 1988 periodic examination again noted a normal heart.  

In May 1990 and April 1991 medical certificates, the Veteran indicated that he did not have any medical defect, disease or disability.  In an April 1992 report of medical history, the Veteran again denied any shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, or heart trouble, stating that he was in good health.  His heart was normal on periodic examination in April 1992.  

In March 1994, the Veteran denied any shortness of breath, pain or pressure in his chest, chronic cough, palpitation or pounding heart, or heart trouble on his report of medical history and his heart was again normal on periodic examination at that time.  The examiner did note that the Veteran had a left bundle branch block in EKGs, although there was no evidence of heart disease at that time.  The Veteran again certified he did not have any disability, defect or disease in August 1995 and May 1997 medical certificates.  

The Board notes that pulmonary functions tests (PFTs) in August 1983 and July 1988 were normal, although later service treatment records document that the Veteran had a pack per day smoking history for 30 years.  In particular, a November 1988 treatment record noted that the Veteran should stop smoking.  

The Veteran's other National Guard service treatment records from 1978 through 1997 do not document any complaints of or treatment for his noted heart disorders, or any other heart-related injuries during any period of service he may have had during that period.  

Overall, the Board has also reviewed the Veteran's post-service private treatment records, particularly a September 2009 treatment record from Dr. T.M.P., which gave an extensive history of the Veteran's cardiac problems.  That September 2009 record documents-and the other private treatment records generally corroborate-that the Veteran was diagnosed with idiopathic cardiomyopathy for over 20 years and that he "did quite well for many years."  However, in 2004, he began to exhibit paroxysmal A-Fib associated with worsening symptoms that improved with medical adjustments; a prophylactic BIV ICD (pacemaker/defibrillator) was placed in October 2004, and his symptoms improved until 2007.  After two failed ablations, the Veteran had a heart transplant in September 2009; his private treatment records subsequent to his heart transplant document continued treatment and follow-up for his heart transplant.  

Finally, the Veteran submitted a March 2007 letter from his state employer indicating that he was approved for state disability benefits at that time; the Veteran has asserted that he received disability benefits in 2007 as a result of his worsening heart condition.  The Veteran has not submitted those documents, nor has he or his representative submitted an authorization for VA to obtain those records on his behalf.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arteriosclerosis, myocarditis, and endocarditis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C. § 1153 (2012); 38 C.F.R. §3.306 (2017).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Additionally, it follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or from injury incurred or aggravated while performing inactive duty for training (INACDUTRA/IDT).  38 U.S.C. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA/IDT is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  Id.  Active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA/IDT, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA/IDT.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA/IDT would not qualify as "active military, naval, or air service.,"  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for certain chronic diseases) attach to periods of ACDUTRA and INACDUTRA/IDT unless "veteran" status has been established.  See Paulson, 7 Vet. App. at 470.  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  

Even for veterans who have achieved "veteran" status through a prior period of active service-as in this case-and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA/IDT) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA/IDT), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA/IDT).  Id.

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA/IDT, in order for a claimant to prevail, the claimant must demonstrate both elements of aggravation: (1) that the preexisting disability chronically worsened in service; and, (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  See Donnellan, 24 Vet. App. at 174.  In such instances, the claimant is not entitled to the presumption of aggravation (a presumption whereby aggravation is presumed if chronic worsening of the disability is shown but can be rebutted by a showing that the worsening was due to the natural progress of the disease).  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  See Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  See Id. at 175.  

It is noted that the Veteran has no other disability for which service connection has been established based on the period of ACDUTRA of interest in this case.  Hence, the exceptions regarding availability of the presumption of aggravation specified in Hill v. McDonald, 28 Vet. App. 243, 246 (2016), do not apply in this case.  

Initially, the Board reflects that although the Veteran has indicated that he receives state disability benefits related to his heart disability, those records are not in the claims file.  However, the Board reflects that a remand in order to obtain those records is not warranted at this time.  Specifically, the Veteran has indicated that those records are state benefits, not federal Social Security benefits; furthermore, the Board finds significant the fact that the Veteran has identified those records but has not submitted those records, despite having the record held open following his October 2016 Board hearing in order to submit those records.  The Veteran is also noted to be represented in this matter by a competent attorney, well-versed in Veterans Benefits law; the Board finds it significant that the Veteran nor the representative have indicated to VA that they either submitted the records to VA or indicated that they could not obtain the records on their own.  Most importantly, the Veteran nor his well-learned representative have submitted the appropriate authorization forms such that VA's duty to attempt to obtain those records on his behalf has been triggered.  

Consequently, the Board finds that although those records are not in the claims file at this time, VA does not have any further duty to assist in obtaining those records, as the Veteran has not provided VA the authorize to obtain those records on his behalf.  The Veteran is well-represented by an attorney who has extensive knowledge of VA laws and regulations pertinent to VA's duty to assist in these cases.  Moreover, in the October 2016 hearing, the Veteran and his representative were given notice and an opportunity to submit any records they deemed pertinent to this case; the Veteran and his representative have not submitted those records nor given VA the requisite authorization to obtain those records.

Accordingly, a remand in order to obtain any state disability benefit records identified in the record is not necessary at this time.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the "duty to assist is not always a one-way street," and the Veteran has an obligation to actively participate in his claim, including to cooperate in the efforts to adjudicate his claim and his failure to do so may subject him to the risk of an adverse adjudication based on an incomplete and underdeveloped record).

Turning to analysis of the case, the Board finds that service connection is not warranted in this case.  First, it is clear that the Veteran has a current heart disability, and therefore the first element of service connection has been met.  

With regards to the Veteran's initial period of active duty service from 1963 to 1965, the Board reflects that there is no medical evidence documenting that the Veteran had a pre-existing heart disorder prior to his entrance into military service.  The Board acknowledges the Veteran's statements that he had a pre-existing heart disorder stemming from a childhood bout of rheumatic fever, as well as the lay statements from his friends and family that he had a heart disorder since childhood.  However, the Veteran's heart was noted as normal on entrance into military service in 1963.  As there is no evidence aside from the Veteran and his family's statements that he had a heart disorder all of his life, the Board cannot find that there is clear and unmistakable evidence of a heart disability preexisting entrance into military service in 1963.  In giving the Veteran the most advantageous finding and resolving reasonable doubt in his favor, the Board must find that the Veteran is presumed sound as to that period of service.  Therefore, service connection analysis rather than aggravation analysis is appropriate for that period of service.  

The Board, however, notes that the Veteran is not shown to have any heart condition or symptomatology during that period of active duty.  Moreover, the Veteran's own statements during his hearing, particularly during his October 2016 Board hearing, dismissed the idea that his active duty service caused or aggravated any heart disability he currently had.  As the preponderance of evidence is against a finding of a manifestation of a heart condition, or symptoms of a heart condition, during active duty, service connection cannot be based on his period of active duty and the presumption of soundness is not implicated for that period.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012) (holding that the presumption of soundness is not at issue if the claimed disability had no manifestation during service).  

Accordingly, in light of the lack of any evidence in the service treatment records of any heart problems during his period of active duty service from 1963 to 1965, the Board cannot find that the second element-an in-service injury or event-is present during his period of active duty service on which to predicate an award of service connection.  Service connection on the basis of the Veteran's active duty period of service is therefore denied at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

Next, the evidence of record is clear that the Veteran's first noted diagnosis of any heart disorder in the records is following a cardiac catheterization in September 1975, when he was subsequently diagnosed with mild cardiomyopathy and a left bundle branch block.  Such evidence is shown to be approximately a decade after the Veteran's discharge from military service, and therefore, insofar as any of those diagnoses could be considered chronic diseases under 38 C.F.R. § 3.309(a), service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

Turning to the Veteran's periods of ACDUTRA/INACDUTRA service, the Board reflects that the Veteran has asserted that he began such service in 1978 and retired from the National Guard in 1997.  Therefore, the evidence of record demonstrating a heart disorder beginning in 1975 is shown to be approximately 3 years prior to enlistment into the National Guard.  The onset in 1975 is therefore clearly not shown to be during any period of military service, as per the Veteran's reporting, and therefore cannot be service connected directly on that basis.

Moreover, the Board reflects that given the Veteran's prior period of active duty service in this case, he has "veteran" status and therefore, the presumption of soundness applies to the period of service beginning in October 1978, as he was examined, accepted and enrolled into service at that time.  The Veteran's heart was noted as normal on that enlistment examination, and therefore he is presumed sound.  See 38 U.S.C. § 1111.  

However, there is clear and unmistakable evidence that a heart disorder pre-existed the Veteran's period of service in October 1978, in light of the private treatment records documenting a cardiac catheterization in September 1975 and the subsequent diagnoses of cardiomyopathy and a left bundle branch block.  Moreover, the Veteran has asserted that he had a pre-existing condition.  Therefore, the evidence is clear and unmistakable as to whether there was a pre-existing condition.  

Moreover, the evidence is also clear and unmistakable that for any ACDUTRA/INACDUTRA service from October 1978 through November 1979 that exists, the Veteran's heart disorder was not aggravated by any such service.  Dr. R.L.S.'s November 1979 letter clearly documents that the Veteran's heart disorder was stable and unchanged since his cardiac catheterization in 1975.  Moreover, the Veteran's service treatment records are void of any cardiac problems or symptomatology during that period of time.  Finally, the Veteran and his representative have not pointed to any documented increase in heart symptomatology for any periods of service from October 1978 to November 1979 that may exist.  

Consequently, in light of the above, the evidence is also clear and unmistakable that the Veteran's pre-existing heart disorder was not aggravated by any period of service-either ACDUTRA or INACDUTRA-that he may have had for the period of October 1968 to November 1979.  Consequently, the presumption of soundness has been rebutted for that period of time, and service connection for a heart disorder for any periods of service during that time frame must be denied at this time on that basis.  See 38 C.F.R. §§ 3.6. 3.303, 3.306; Wagner, supra.

Beginning in November 1979, however, the Veteran's heart disorder was noted in his National Guard service records.  Consequently, for any period of ACDUTRA or INACDUTRA after that period of time for which the Veteran was examined, accepted and enrolled into service, the Board must find that the heart disorder was noted on entrance into service and therefore the presumption of soundness no longer applies as to his heart disorder.  See 38 U.S.C. § 1111.  

Insofar as it appears that some periodic examinations subsequent to November 1979 did not note the presence of a heart disorder during that period of service and thus such would not be "noted" on those examinations, the Board finds that constructive notice in November 1979 in the service treatment records would put any subsequent examiner on notice as to the Veteran's ongoing heart disorder.  Moreover, the Veteran and his fellow servicemembers' statements indicate that the Veteran's unit was well-aware of his heart condition throughout his period of National Guard service.  Therefore, the Board's finding above is not inconsistent with the Veteran's statements and arguments of record-which is that he has had an ongoing heart disorder since childhood in this case-and there is no prejudice to the Veteran in so finding such ongoing constructive knowledge of a pre-existing condition for any period of service subsequent to November 1979.  

Thus, for any period of ACDUTRA or INACDUTRA from November 1979 through his retirement in 1997, the Veteran must demonstrate by a "benefit of the doubt" standard (approximate balance of positive and negative evidence) that his heart disorder was aggravated (i.e., chronically worsened beyond a normal progression of the disease) during a period of ACDUTRA/INACDUTRA service.  (Emphasis added.)

Thus, the Board must initially recognize in this case that the Veteran's noted increase in symptomatology in his private treatment records after retirement from the National Guard in 2004-ultimately culminating in a heart transplant in 2009-is outside of the scope of evidence on which the Board can base a decision in this case.  

Moreover, the Veteran's, his fellow servicemembers', and his representative's statements throughout the record that the Veteran's physical exertion during military service led to a generalized worsening of the Veteran's heart disorder is not a basis for an award of service connection in this case.  Rather, as the Board's recitation of the law above demonstrates, any chronic worsening of the Veteran's heart disability must have occurred during a period of ACDUTRA or service in order to be a basis for the award of service connection.  

In other words, any increase in symptomatology that occurred outside of any period of ACDUTRA, any worsening of the condition after retirement from National Guard service, generally, in 1997-cannot be considered as a basis for an award of service connection in this case.  Insofar as the Veteran has asserted this theory as a basis for an award of service connection for his heart disorder on appeal, the Board must deny service connection on that basis at this time.  

Turning to the evidence of record for any periods of service from November 1979 until his retirement in 1997, the Board reflects that all of the medical evidence for any period of service during that period demonstrates that the Veteran's heart disorder was stable and no worse than any prior testing done in his service treatment records.  Likewise, the Veteran has pointed to no instance of any injury or event during any period of service on which the Board can base a finding of aggravation.  Furthermore, the medical history noted in his private treatment records noted that the Veteran was "doing quite well" until his heart disorder worsened in 2004.  This tends to show that he had no worsening of his heart disorder during the years that he was a member of the National Guard, regardless of whether he was in an ACDUTRA status or not.  

The Board acknowledges that Veteran's and his fellow servicemembers' statements that he experienced a shortness of breath and "almost passing out" at points during his periods of service, as well as a generalized "decline in health" and ability to participate in physical activities.  The Board, however, notes that such evidence is outweighed by the rest of the evidence of record, including the reports showing no change in the severity of his condition and the private treatment records which tend to show that he had no worsening until after he was no longer a member of the National Guard.  

The objective medical evidence noting a stable heart condition, noted above, to be more probative as to whether there was a chronic worsening of the Veteran's heart disorder during any period of service.  Such evidence compels a finding that there was no such chronic worsening of the Veteran's heart disorder during any period of National Guard service.  

The Board also acknowledges the Veteran and his fellow servicemembers' opinions that the Veteran's service in the National Guard from 1978 through 1997 worsened his heart disorder; however, such opinions are not competent, as none of those individuals are medical professionals and do not have the requisite expertise to render a medical opinion in this case.  In this regard, whether what these individuals observed was a chronic worsening of a heart disorder is not a simple determination but rather requires medical expertise to address.

As a final matter, the Board recognizes that the Veteran has not been afforded a VA examination of his claimed heart disorder at this time.  However, in light of the above analysis, the Board reflects that the evidence of record does not rise to the level of triggering VA's duty to obtain a VA examination in this case.  

To wit, as discussed in detail above, in order to award benefits in this case on the basis of the Veteran's ACDUTRA or INACDUTRA service, causation or aggravation during that period of service must be shown.  (Emphasis added.)  The preponderance of the evidence shows that his heart condition did not worsen until after 1997.  Such evidence does not trigger the low threshold for obtaining a VA examination and medical opinion in this case.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In short, the Board cannot find that there was any chronic worsening of the Veteran's heart disorder during any period of ACDUTRA or INACDUTRA service on which a finding of aggravation can be based.  Instead, it appears that the Veteran's heart disability was stable from 1975, when he had his initial cardiac catheterization, until his condition began to worsen in 2004, as noted in his private treatment records.  The Veteran had retired from the National Guard prior to worsening of his heart disorder, and therefore, necessarily cannot have been serving on any type of military service at that time, as per the Veteran's own stated history regarding his military service in this case.  

Accordingly, service connection for a heart disorder must be denied at this time on the basis of the evidence of record.  See 38 C.F.R. §§ 3.6, 3.303, 3.306.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a heart disorder is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


